Citation Nr: 0947966	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  08-08 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to April 
1970.  The appellant is this matter is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefit sought on 
appeal.

The appellant appeared and testified before the undersigned 
Acting Veterans Law Judge in a November 2008 videoconference 
hearing.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on the issue of entitlement to service 
connection for cause of death is required.

The Veteran died in August 2006 due to metastatic pancreatic 
cancer.  

At the time of the Veteran's death, service connection was in 
effect for residuals of back wounds, evaluated as 20 percent 
disabling; degenerative joint disease of the lumbosacral 
spine with limitation of motion, evaluated as 20 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
a scar from a post-operative laparotomy, evaluated as 10 
percent disabling; peripheral neuropathy of the bilateral 
upper extremities associated with diabetes mellitus, each 
extremity evaluated as 10 percent disabling; and, peripheral 
neuropathy of the bilateral lower extremities, each extremity 
evaluated as 10 percent disabling.  The Veteran's combined 
evaluation for compensation purposes was 70 percent. 

The appellant, who is also a nurse, contends that the 
Veteran's death was caused by his service-connected 
disabilities due to gunshot wounds received in Vietnam, and 
surgery for his cancer could not be completed in a timely 
manner due to complications of the residuals of the gunshot 
wounds. (See November 2008 Board testimony, page 5).  The 
appellant's representative asserted that a medical opinion as 
to the cause of the Veteran's death should have been 
obtained.

Three letters have been submitted by the Veteran's treating 
surgical oncologist, Dr. JAS.  Dr. JAS stated in August 2004 
that she attempted to perform a pylorus preserving 
pancreaticoduodenectomy.  She stated she was unable to resect 
the tumor and reported encountering a significant amount of 
scar tissue and evidence of prior visceral injury from a 
shotgun blast that the Veteran sustained while in Vietnam.  
Dr. JAS stated the injury was unrelated to the Veteran's 
pancreatic cancer, however, certainly the scar tissue from 
this injury contributed to making a difficult operation even 
more difficult.  Dr. JAS submitted subsequent, similar 
letters in October 2004, in which she indicated surgical 
intervention was not possible to due to metastasis, and again 
in August 2007. 

The Federal Circuit has issued a decision that appears to 
expand the matter upon which a lay person can opine.  
Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 
2009).  Based on the appellant's testimony and other evidence 
of record, the Board finds that a VA medical opinion is 
required.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death. 38 C.F.R. § 3.312.  For a service-connected disability 
to be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related. 38 C.F.R. § 3.312(b).  The 
contributory cause of death is one that contributed 
substantially or materially to cause death, combined to cause 
death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it causally shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

A remand by the Board confers upon the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. The claims folder should be referred to 
a VA physician with appropriate expertise 
to review and provide an opinion as to 
whether, based on a review of the record, 
it is at least as likely as not (i.e., a 
probability of 50 percent or greater) that 
the Veteran's service-connected 
disabilities were a contributory cause of 
the Veteran's death in that it either 
contributed substantially or materially to 
death, combined to cause death, or aided or 
lent assistance to the production of death.   

The examiner should provide a rationale 
for the opinion. The examiner is advised 
that the appellant is competent to report 
observable symptoms and injuries, and that 
these reports must be considered in 
formulating the requested opinion.

2.  The agency of original jurisdiction 
should then review all the evidence, in 
conjunction with the VA medical opinion.  
If the benefit sought on appeal remains 
denied, a supplemental statement of the 
case should be issued before the case is 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


